 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMOND LEE GOINS,                              No. 2:18-cv-00034-TLN-CKD
12                      Plaintiff,
13           v.                                       ORDER
14    A. DIMACULANGAN, et al.,
15                      Defendants.
16

17          Raymond Lee Goins (“Plaintiff”), a state prisoner proceeding pro se, brings this civil

18   rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302 and is before the Court on

20   Defendant Truong Bao Le’s (“Defendant”) motion to dismiss. (ECF No. 62.) Plaintiff opposed

21   (ECF No. 72) and Defendant replied (ECF No. 74.)

22          On January 8, 2020, the magistrate judge assigned to this case filed Findings and

23   Recommendations herein which were served on all parties and which contained notice to all

24   parties that any objections to the findings and recommendations were to be filed within fourteen

25   days. (ECF No. 79.) Neither party filed objections to the findings and recommendations.

26   ///

27   ///

28   ///
                                                      1
 1              Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

 2   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 3   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

 4   1983); see also 28 U.S.C. § 636(b)(1).

 5              Having reviewed the file under the applicable legal standards, the Court finds the Findings

 6   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 7   However, the Findings and Recommendations do not indicate whether the recommendation is to

 8   dismiss with or without prejudice. If a complaint fails to state a plausible claim, “a district court

 9   should grant leave to amend even if no request to amend the pleading was made, unless it

10   determines that the pleading could not possibly be cured by the allegation of other facts.” Lopez

11   v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (quoting Doe v. United States, 58 F.3d

12   494, 497 (9th Cir. 1995)); see also Gardner v. Martino, 563 F.3d 981, 990 (9th Cir. 2009)

13   (finding no abuse of discretion in denying leave to amend when amendment would be futile).

14   The Court does not find that amendment would be futile at this stage, therefore the findings and

15   recommendations are adopted in part and the remaining claim against Defendant Lee is

16   DISMISSED with leave to amend

17              Accordingly, IT IS HEREBY ORDERED that:

18              1. The Findings and Recommendations filed January 8, 2020 (ECF No. 79), are adopted

19   in part;

20              2. Defendant’s Dr. Le’s motion to dismiss (ECF No. 62) is GRANTED without
21   prejudice; and

22              3. Plaintiff’s remaining claim against defendant Dr. Le arising under the Eighth

23   Amendment is DISMISSED with leave to amend.

24              IT IS SO ORDERED.

25   Dated: March 6, 2020

26
27
                                             Troy L. Nunley
28                                           United States District Judge
                                                          2
